            Case 4:20-cv-00090-DPM Document 1 Filed 01/24/20 Page 1 of 14

                                                                                     •
                                                                                             FILED
                                                                                          U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT ARKANSAS

                                                                                            JAN 2.4 2020
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF ARKANSAS                      ::~E~~~ CLERK
                                       ~~l ~,'1\'ilM
CHARLI KNIGHT                                                                            PLAINTIFF        '   DEP CLERK




V.                                 Case No.     Lf·.Jo,tv-1/fo-DPfVI.
                                                         This case assigned to District J u d g e ~
                                                         and to Magistrate Judge        tf4a; S
DOLGENCORP, LLC d/b/a
DOLLAR GENERAL STORE                                                                   DEFENDANT


                                     NOTICE OF REMOVAL

       Defendant Dolgencorp, LLC ("Dolgencorp"), pursuant to 28 U.S.C. §§ 1332, 1441, and

1446, removes this action from the Circuit Court of Pulaski County, Arkansas, where it is pending

as Case No. 60CV-20-91, to the United States District Court for the Eastern District of Arkansas.

As grounds for this removal, Dolgencorp states:

       1.       Plaintiff Charli Knight ("Plaintiff') filed this action in the Circuit Court of Pulaski

County, Arkansas on January 3, 2020. A copy of Plaintiffs Complaint and summons are attached

as Exhibit A.

       2.       Service on Dolgencorp was effected on January 8, 2020.

       3.       In accordance with 28 U.S.C. § 1446(a), copies of "all process, pleadings, and

orders" already filed with the Circuit Court of Pulaski County, Arkansas are attached as Exhibit

A.
       4.       Dolgencorp has not yet filed a responsive pleading in the Circuit Court of Pulaski

County, Arkansas.

       5.       Plaintiff is an Arkansas citizen residing in Pulaski County, Arkansas. See Compl. ii

1.
            Case 4:20-cv-00090-DPM Document 1 Filed 01/24/20 Page 2 of 14




       6.        Dolgencorp is a foreign limited liability company formed and existing under the

laws of the state of Kentucky with its principal place of business in Goodlettsville, Tennessee. At

all times pertinent, including the time of the filing of Plaintiffs Complaint in the Circuit Court of

Pulaski County, Arkansas and the time of the filing of this Notice of Removal, Dolgencorp has

consisted of only one member: Dollar General Corporation. Dollar General Corporation is a

foreign corporation incorporated under the laws of the state of Tennessee with its principal place

of business in Goodlettsville, Tennessee.

       7.        At all times pertinent, including the time of the filing of Plaintiff's Complaint in

the Circuit Court of Pulaski County, Arkansas and the time of the filing of this Notice of Removal,

complete diversity of citizenship has existed because a) Plaintiff was and currently is an Arkansas

citizen residing in Pulaski County, Arkansas, and b) Dolgencorp was and is currently a foreign

limited liability company formed and existing under the laws of the state of Kentucky with its

principal place of business in Goodlettsville, Tennessee whose sole member, Dollar General

Corporation, was and is currently a foreign corporation incorporated under the laws of the state of

Tennessee with its principal place of business in Goodlettsville, Tennessee.

       8.        Complete diversity of citizenship exists.

       9.        Plaintiff alleges that Dolgencorp is liable under theories of negligence for her

injuries and seeks money damages in a sum exceeding that required for federal court jurisdiction

in a diversity of citizenship case. See Comp!.   ii 20.
        10.      Accordingly, this case is removable pursuant to 28 U.S.C. § 1441. It is a civil action

over which this Court has original diversity jurisdiction pursuant to 28 U.S.C. § 1332 because the

parties are citizens of different states, and the amount in controversy exceeds the statutory requisite

of $75,000.00.



                                                    2
          Case 4:20-cv-00090-DPM Document 1 Filed 01/24/20 Page 3 of 14




       11.     The removal of this action is timely under the provisions of 28 U.S.C. § 1446(b) in

that this Notice of Removal is being filed within thirty days of receiving Plaintiffs Complaint.

       12.     Dolgencorp, upon filing this Notice of Removal, is filing a copy of this Notice of

Removal with the Clerk of the Circuit Court for Pulaski County, Arkansas, which has effected this

removal in accordance with 28 U.S.C. § 1446(d).

       13.     Written notice of removal is being served upon Plaintiff in accordance with 28

U.S.C. § 1446(d).

       WHEREFORE, Dolgencorp, LLC d/b/a Dollar General Store hereby removes this action

to this Court and prays that this Court exercise jurisdiction over this matter and grant to

Dolgencorp, LLC d/b/a Dollar General Store all proper relief to which it is entitled.


                                             QUATTLEBAUM, GROOMS & TULL PLLC
                                             111 Center Street, Suite 1900
                                             Little Rock, AR 72201
                                             Phone: (501) 379-1700
                                             Facsimile: (501) 379-1701
                                             bford@qgtlaw.com
                                             twilliams@qgtlaw.com




                                             By:~~
                                              BrittanyS.F d(Bar No. 2018102)
                                              Thomas G. Williams (Bar No. 88186)

                                             Al tvrneys for Dolgencorp, LLC




                                                 3
          Case 4:20-cv-00090-DPM Document 1 Filed 01/24/20 Page 4 of 14




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of January 2020, I have served the foregoing by U.S.
Mail, postage prepaid, upon the following counsel of record:

Clayton B Sexton
Law Offices of Travis Berry
901 Main Street
Arkadelphia; AR 71923


                                             ~w
                                             Brittany s.\~




                                                4
              Case 4:20-cv-00090-DPM Document 1 Filed 01/24/20 Page 5 of 14




                      IN THE CIRCUIT COURT OF PULASKI COUNTY, AR.1:<ANSAS
                          HON. CHRIS PIAZZA - 2ND. OIVl.$10N 6TH CIRCUIT

                                CHARLI KNIGHT V DOLGENCOR,P, LLG.

                                                 60.CV-20-91




THE STATE OF ARKANSAS TO DEFENDANT!

DOLGENCORP LLC.   l


300 Spring Street
Little Rock, AR 72201

A lawsuit has been filed against you. The relief demande_q is stated in. the atta~t:ied compl~int. VVJ~hirr
30 days. after servi~ of this• .~ummons on-you (not c.o.unting the dElY you re.ceived it) - or 60~days if you
                                            ot
are incarcerated in anyjai'I, _penitentiary, other correcti0Aal faciiity in Arkansas -you·musrfile.with
the clerk of this court a written answer to the complaint pr a motio.n unper RL!!e 1.2 of th:e ArkaosE,1&
Rules of Civil Procedure.

  The answer or motion must also pe s~rvt:ld on the· plaintiff or plaintiff's: attorney, whose   name and
· address are:

Clayton Sexton
901 MAIN STREET
ARKADELPHIA, AR 71923

If you fail to respond within the applicable time p.eriod, j,udgment.by default may be entereg c1gc1ihs~
you for the relief demanded in the complaint.

Additional notices:
•Notice of Right to Con.sent to Disposition of Case by a.St1:1te District Court Juqge


                                                        CLERK OF COl,JRT
Address of Clerks ·office

TERRI HOLLINGSWORTH, CIRCUIT CLERK
CIRCUIT COURT OF PLiLASKI COUNTY                        (!,.;.D¢)4·e:·
401 W. MARKHAM                                         Chauncey E. Durh~m. DC.
LITTLE ROCK, AR 72201
                                                        Date:: 01/0.3/2020

                                                 EXHIBIT

                                           I A
              Case 4:20-cv-00090-DPM Document 1 Filed 01/24/20 Page 6 of 14




                              NOTICE OF RIGHT ro,·CONSENT
                TO DISPOSITION OF CASE BYA S:TATE D.ISTRICT COURT JUDGE

In qC.cord;:ince with Administrative Order Number 18, you are hereby notified.that l.i'potithe conseht0f
all the parties in a case, a State District Court Judge may be authdrizeq to .c:::qndl!ct-aff pr,q_ce~qing$;
including trial of the: case and entry of a final judgment. Gopie~ olappropriate consent ·for.ms -ate
available from the Circu.it Clerk.

You should be aware that your deGisi_on to consent:or not to consent to t.h~ d.ispos.ition of your case
before a State District Court Judge is ·entirely voluntary, and by consenting tothe:referehce,.ofthis-
                                                                                                         in
rriatter to a State District Court· Judge, the parties· waive their right to a jury trial, ~_nd :any app~~I tt,e
case shall be taken directly to .the Arkansas: Supreme Court or ¢0urt pf Appe"al'.s:-as authorfa:e'd by ·1aw.

You should communicate your consent by cqmpleting _the Form -CONSENT TO PROCEED
BEFORE A STATE DIS:TRICTCOURT J.UOGE---and return to the CircuiLCierk.




                                                        L:D~,
                                                        Cfrcuit 'Clerk,
                                                        Date: 01/03/2020
              Case 4:20-cv-00090-DPM Document 1 Filed 01/24/20 Page 7 of 14




No. 60CV-20-91 This summons is. for DOlGENCORP, LLC. (name of Defendant).


                                           PROOF OF SERVICE

D On _ _ _ _ _ _ _ [date] I pe.rsonally delivered th.e summons..and complaintto:·ttre'iodividual
at                                                        . [place]; or

o After making my purpose .to d(;)liver the surnrnons·anc! (X}rnplaint c;lear;. on - - - - - - -
[date] I left the summons and .complainfin the. close· proximity of th'e defehdaHt by
____________________________ [descripe hoW: th~•
summons and. complaint was left] ~fter he/$he ref1,1sed jo rec~ive it when. I offered if to bimiher; or

o On _ _ _ _ _ _ _ [date] I left the summons ano c0mpl~lnt wi,th _._ _ _ _ _ _ _ f .a
member of the o.efendant's family at leai;3t 1{3 years of age, • ~ t - - - - - - - - - - -
[address], a place where the. defendant resides; or

o On _ _ _ _ _ _ _ [date] I .delivered the ·summons and c.omplaintto _ _ _ _ _ _ _..,.,
[name of individual], -an agent authorized by appointment or by !aw to receive service, Qf s_umr.oo.ns:on
behalf of _ _ _ _ _ _ _ _ _ _ _ [name of defendantl; or

o On _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ ____.____ [~dd~e.s.sJ,· ~her~rth.e
defenchmt maintains and office or other fixed lo.cation for the. conduct of busin~ss, ducin~t n<>rrnal
working hours I left the summons .and complaint with

[name ~nd job description];   or

o I am the plaintiff or an attorney of record for:the Pl.~intiff int.his lawsuit, ~nd I serveq th~' surrnnQns
and complaint on the defendant by certified mail, return tec.e,pt requested, restricted delivery, as
shown by the attached ,signed return recej'pt.

o I am the plaintiff or an attorney of record for the plaintiff in this lawsuft, aria I mailed a copy bfthe
summons and complaint by first.:.dass mail to the· defendant togethei"with mo copies 9f a, notjqe. ;:1nd
acknowledgment and received the attached notice.anq acknowledgmentform Within. twenty days after
the date of mafling.

O Other [specify]:



O I was unable to execute service because:




My fee is $ __.
                        Case 4:20-cv-00090-DPM Document 1 Filed 01/24/20 Page 8 of 14
,.   •    I   \I




         To be completed if·s~·rvice i's by a she-riff or deputy.sheriff:

         D_ate: _ _ _ _ __               SHERIFF OF _ _ _ COUNTY, ARKANSAS

                                         By:---------------
                                         [Signature ;()f server}


                                         [Printed name, title, and b.adge. number]

         To be c;:omplet~d if s~rvice Is by a person ·other th~n ~ ,$heriff or ~r;tp.,_fy sh~tiffr

         Date: _ _ _ _ __                By: .__- - - - - - - - - -
                                         [Signature:of ~erver)


                                         [Printed natneJ

         Address:
                    ---~-----------------------------,
         Phone:
                   ------------
         Subscribed and sworn to before me this date: - - - - - -


                                         Notary Public

         My commission expir:es: _ _ _ _ _ _ __

         Additional informati9n _re~arding service or attempted servic_e:
        Case 4:20-cv-00090-DPM Document 1 Filed 01/24/20 Page 9 of 14


                                                                                       ELE<;,TRONICAU.Y .FlLED
                                                                                             Plilalikl County Circuit Court
                                                                                      Terri Holllrj51s\iioriti, Circii(i/Cc:i~lii}, Cle~.
                                                                                          2020-Jan~03 1.3:23:21
                                                                                               60CY.:.20~91
                                                                                              C06D02 : 6 Pages




             IN TijlfCJRCOIT CO'QRT QF PlJJ.,f\.SK! C:QV.NTY, AR)(}).N$AS
                                         CIVIL DIVISION


CHARLI K,NiGHT                                                                           PLAIN'.flFF

V.                               CASEN'.O. 60CV.)2020-_-_

DOLGENCORP, LLC.                                                                    DEJi'ENDANTS

                                           COMPLAINT

        COMES NOW the .Plaintiff,. Charli Knight, by an.d ~J:u-oµgµ her attorneys~ Law 0ffi.c.e$ of

Travis Berry, by Cfayton B. Sexton, and for.her'Coinplaint.agaihst.the.Defendant.,.states as.follows.
                                 I. RESIDENCY AND PARTI~S

     I. That at the -time .of the incident giving ri$e tQthis. Complaint, t~ .Plaintiff~ Chadi iKrtight~

        is an individu~t~dult resident of Pµlaski Co_µnt?\ Arkansas, With.-a tesiderttiaLaddress of

        8651 Kling Road, Maoelvifle, AR72103.

     2. The -corporate Defendant, Dolgenc6'rp, .LLC., is. ,and was -a.t all times ·mentfo11ed in :thi$;
        Complaint, a corporation organized and ~xisting UIJderJh~ l1;1w.s of-tn,e.$tate·,,ofArkansas,

        and may b~ served with process through its agent fot Service, Corporation -Service

        Company, 300 Spring Street, Suite 900, Little Rock, Arkansas 72201.

     3. That at all times mentioned in this Complaint, 11)e corporate J.)efendanti Qolg~n~Qw,,ttc.~

        owned and operated a retail store locateq at 1~216         Gh.i~ot Road, Mabel'val~~- ·Pulaski
         County, Arkansas (hereinafter "Dollar General Store# 13,097").




                                              Page 1:of 6
\        Case 4:20-cv-00090-DPM Document 1 Filed 01/24/20 Page 10 of 14




                                  II. JURISDICTION AND VENUE

    4.. This Court· has jurisdiction pur~uant t9 Atk:~. G.c;>de Arµi: § l-6.,.J 3.:2ffl(a); wbi~h. pro.yjdes

        that circuit courts shall have origi.nai jurisdiction of ail actfons ·and ptoc.eedings for the

        redress of civil gri~v;:mces except wber~ e)l:clt~sivejurigdj~tion is give:rrto oth~rc.ollrl$ ..

    5. Venue is proper pursuant to.Ark. Code Ann.-§' 16-60-101, which provides that all actions

        for personal injury ttlay be brought in.the. cpunty Where· the. incident OCCUlil'eii.which·.QRUSed

        the injury, in the county where the person inj\lre°' r~sicied at tl;le tune <>f the injU.cy; ()f'tbe

        county in which the defendantresided.

                                           IIL'BASIC PREMISE.

    6. This.is a negligence case which-atises. from an.incident thato~clJ.1Te4 or1.Janu!lIY'l h 2()17,

        at 15216 Chicot Road, Ma:belvale, Pulaski Cotutfy, A'rkansa~~- more commonly. known -as
        Dollar Gener~l Store #13097.

                                               IV~ :FACTS

    7. At .all material times, Defendant Op,t:r~t~ a. r~t~il store, bown !:1S Po.Har Oertetal :store

        #13097,andwas open for bus1ness to the ptiblic, includingthe Plaintiff.

    8. That at .all 'times .relevant hereto,. Plaintiff, Charli: Kni~ht, was a:n. invitee and legally on the

        premises.

    9. DoilarGeneral Store #13097.had.a hole, hereinafter known as the ' 1Hole'J in,the'con.cr.ete

        direc.tly   in front of the ramp, leading into the front entrance·otthe store ... A phot~graph of
        the '~Hole" is attached as Exhibit A.

    10, The ''Hole" was. a hazard that was either known, ·or should have been knoWI4 to the

        Defendal)t, a~:the lines of the cpncretewere'.painted'o.V~:i; tli~ :.Bole/'




                                                Page 2 of 6
        Case 4:20-cv-00090-DPM Document 1 Filed 01/24/20 Page 11 of 14

.•




     11. The Def~ndant did not have any waming ofthe •~Hole'1 for invi~ees that were expected to

        enter and .exit the store through this location.

     lt On or about Jf;llluary il, 2.017, J?lairttfft: Cl."u1rli. Knight~Was. ~xiting the store w.aikirtg .on

        the ramp carrying out he!.' pur~hlises when she ~rippe~l ~n tb,e "HQle/' As ~ re'$:ult PJajn,tiff

        sustained severe personafinjtiries and damages.

                                           v:.     NEGLIGENCE

     13. That in carrying out secunfy·:operatiorts, the corporate-Defendant, DOLOEN.(;0~,.LL~\,

        owed. a duty to those lawfuUr on the premfae.s: of the Dollar General Store ·#I.3097,.

         including the Plaintiff, Cbarli Knight, to use dµe care to; ensure Uiat ~µ~11 perspijS:·were not

        injured ol' otherwise. put at risk while at the store.

     14. Defendant was negligent in the followin~ particulars:

             a. Failing to properly supervise.:the area ln ·q-qestio,n SQ: as;to fumi.shJp, tb(rPia,i,ntiff;

                 CharH Knig_ht, a safe shopping experience,. free           from.   hazards; -whi'ch were

                 recogniz~d, or slioiilcl hav¢ b~ep (ec9gnizecl by DefenQaIJ.t, POLGENCQRP,. LLC..,

                 as causing, or likely to cause, ~e serious physical hann-to the Plaintiff; ·and,: 9th,~r~;
             b. Failing· to properly display warning signs or .other -directives' in a. matmer as such

                 would inform Plaintiff of the potential ll~rd;

             c. °The failure .of maintenance of.distractions thatforeseeably divened; the .Phrit}t~frs

                 attention from the dangerous ·condition that was not'visible at eye level;

            d. Failing to maintain the store in a safe condition to ~11$ure··th.~t the ~I.ab1tiffwQ1,1ld

                 not be caused injury as a result of an obstruction. which existed and which            was
                 known or should have bee11 lq1own to the Defend;mt;




                                                 Page 3 of 6
                   Case 4:20-cv-00090-DPM Document 1 Filed 01/24/20 Page 12 of 14

4   •   "   •




                       e. FaiHng to properly inspect the store. wherein the P1a:intiff was caused injucy as ·a

                          result of the obstruction which exis,ted .which. wa$: ~ow.n or sboufd have been

                           \mown to the D~fendatit~

                       f. Failing to maintainthepremis_es owned by. th~De:fend®-t.iQ goQq ~d. safl;l;~ondi,jon

                           for the ·Plaintiff and others;

                       g. Failing. otherwise·to <;omply with the i:ipplieable laws and regulations ofth~·:.State

                           of Arkansas and the applicable· Federal laws and regulations; and

                       h. Othe.rwise failing to exercise the degree of care required under the circumstances..

                                             VI.     PROXIMATECAUSATION

                15. The Defendant's negligence proximately caused the incident described herein_- @q the

                   injudes and damages sustained by'the i>iairitif[

                                 VII.    INJURIES AND COMPENSATORY DAMAGES

                16. As a result of the aforesaid conduct and.breach.ofcare . ofthe Defendant,DOLGENCORP,

                   LLC,, Plaintiffsustain~4 per~onal injµri~s and dama~es.

                17. Plaintiff is entitled to the foliowing damages:

                       a. The natures, extent, duration, and permam~ncy ofher injuries;

                       b. The full extent of the injudes she sµstained;

                       c. The expense of her medical care,_ treat:inent, and services received', including

                           transportatio;n, board and lodging expense·s,.aild.those expens.es that:ate.te·as.onably

                           certain to be required in the future;

                       d. Any pain, suffering, and mental an&uish, experienced irr the past and reasonably

                           ce,:tain to be experienced in the futute;




                                                            Page 4 Of 6
'·                 Case 4:20-cv-00090-DPM Document 1 Filed 01/24/20 Page 13 of 14

     ·•   .....


                      e. The value of any earnings, earning capacity, profits, or salary lost in. the past and

                          that are reasonably cert:ain to be- lost in the futur:e; and

                      t   The visible results ofher injuries.

              18, The injuries and damag~s .c;lesc1ibed herein p.4ve, be.en suff~red fa the past        and. will .be
                  continuing irt the future.

                                             VIII. DEMAND. FORJURYTRIAL

              19. Plaintiff hereby deman(,ls a tti~lby ju,:y,

                                                IX.      DEMAND AND PRAYER

              20, The Plaintiff demands ju<,lgment against the D~fend1;1nt for damag~s'in a sum in.:~xcess1       or·
                  thatrequired for federal courtjurisdiction in diversity ofcitizenship cases and.sµfl.iqi~~t ~o

                  fully compensate her fot her damages.
              21. The Plaintiff demands judgment against the Defendant in an amount to be s~t by the jury

                  to compensate her for her damages, for reasonable expenses; co.sts; and for all. oth~r moper

                  relief to. wl):i.ch she may be erttitl.ed.




                                                                        RESPECT:Ft.JLL Y SUBMITTED~




                                                                                       on (Ade.. arNo'. .2.Ql7024)
                                                                              · FFICES OF TRAVIS BERRY .
                                                                         01 Main Street
                                                                        Arkadelphia, AR 71923
                                                                        Telephone:, (870) 246-7650
                                                                        F~cshnile:    (870) 246;,7679
                                                                        Email:        clay:m.berryJm,vver
                                                                                           .= ' .     . .,




                                                               Page S of 6
                                                   Case 4:20-cv-00090-DPM Document 1 Filed 01/24/20 Page 14 of 14




                        r



                                                            wn1;1mt#1                                                        Um,,...._ _ ....,.
                  --LAW OFFICES O F - -
                  TRAVIS BERRY
                   PERSONAL INJURY LAWYERS

         901 MAIN STREET • ARKADELPHIA, AR 71923        \
                                                                                   r•II 11     • 1 • 11111111111111 • 11 I • i

                                                                                                                                                                •·
                                                                                                                                                            .<.Ti•   .,.'r""!:,~"11'"'.•·~'t'-~PO.s,;.,,_., ': ,:. . ,•
                                                                                                                                                                                  .UJ!t~__;_~
                                                                                                                                                                                   I:::
                                                                                                                                                                                  'z
                                                                                                                                                                                   a;;,
                                                                                                                                                                                                   - -=--;,;;;;g;,u.-==-
                                                                                                                                                                                          'I, '-, .::::,.
                                                                                                                                                                                           -
                                                                                                                                                                                                  ~~--= PITNEY BOWES
                                                                                                                                                                                                                    _,.,,.,,.
                                                                                                                                                                                        ... ·-.. ...Jl::na,o.: o iiJ o
                                                                                                                                                                                                                                                  ~·




                                                    ?~                       7017 240 •                          ••••              3154.74b7
                                                                                                                                                                                  02 1P
                                                                                                                                                                                  00005•14658              .Jt\r6
                                                                                                                                                                                                   "1\JQ..,.~.hJ
                                                                                                                                                                                                                 2020                        i
                                                     ~                                                                                                                            MAILED FROM ZIP C                  E 71923                 \
                                                                                                                                                                                  "                         /
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                             ·1
                                                                                                                                                                                                                                             ·1
                                                                                                                                                                                                                                              !
                                                                                                                                                                                                      ·'                                     lI
    \.
                                                    ~
                                                            ~                   CERTIFIED MAIL/RESTRICTED DELIVERY                                                                                i
                                                                                                                                                                                                                                              !
                                                                    t\ RET~~ ~lECElPT,REOUESTED                                                                                                  I
                                                                f\ \ DOLGENCORP, LLC
                                                            .;...., \           Corporation Service Company
,
~
)
t
                                                    '1i ~    V                  300 Spring Street
                                                                               Little Rock, AR ~2201

~                                                                                               ...~: ••~ · ;-•oa       1            ,1111 ,n,11n1 ,,,,,M 11/ m,,, ,111,JmO!hni11l1'1'1 'll                               f._
r· ·. . .
                                                                .... ---::--·
                                                                 i .a:::~       ·i· -:i:---,,,;.                                                                                                           11 ,,,,.· ·




                                                        ... .....
   ·\                                                                     '-,;I     ~~•.r:;;"T-r'"t         ..... ..., .
  -
                    ~       ,.tis'. --                                                                                                         7$   -:..-                                                                tt:'.;ar.,.,..,,;;;.~~
'
(                                          •wii'                ;
                                                                            MPM                          lWf-ii if          iftf      I                                                           ~
